Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 21-23, 27-29, 34 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by De Jong (US 2012/0043438).
Claim 21:   Je Jong discloses (Figs. 17B, 17C and 18A) a support structure for supporting a substrate (12), the support structure comprising: a support section (18A) configured to support a surface of the substrate thereon; and a plurality of burls (17), each burl having a distal end configured to support the surface of the substrate; a first protrusion (63 in fig 17C. Since the pattern of structures 17 and 63 represented in Fig. 17c repeats radially, as shown in Fig. 17B, a sequence of 17-63-63 exists to the right of 
Claims 22 and 28:   [0127] discloses that protrusions 63 create the compartments 65 (which are shown to be annular/ring-shaped in Fig. 17A) and 14/52a is shown to be annular in Fig. 17B.
Claims 23 and 29:   [0133] discloses thermally conditioning the substrate support structure.
Claims 27 and 34:   [0004] discloses the use of the substrate table in lithography systems, which would necessarily include a projection system configured to project a beam of radiation onto a radiation- sensitive substrate supported by the support structure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Jong (US 2012/0043438) in view of Jacobus et al (EP 1582935, cited by Applicant).
Claim 33:   De Jong teaches the support structure of claim 28, but does not appear to specify that a total area of the burls in contact with the substrate when supported by the support section per unit area of the substrate is greater in a first zone that is adjacent an edge of the substrate and is around the center of the substrate than in a second zone of the substrate inward of the first zone. Jacobus et al teach a burl plate wherein a total area of the burls in contact with the substrate when supported by the support section per unit area of the substrate is greater in a first zone that is adjacent an edge of the substrate and is around the center of the substrate than in a second zone of the substrate inward of the first zone (Abstract). It would have been obvious to one of ordinary skill in the art before the invention of the instant application to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,970,822 (‘822 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 35.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,747,126 (‘126 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 35: ‘126 claims a support structure for supporting a substrate, the support structure comprising: a support section configured to support a surface of the substrate thereon (C33L12-13); and a fluid conduit configured to transport a thermal conditioning fluid therethrough to thermally condition the support section (C33L14-18, C34L4-6), wherein a separation between adjacent portions of the fluid conduit at an outer region of the substrate when the substrate is supported by the support section is less than a separation between adjacent portions of the fluid conduit at an inner region of the substrate when the substrate is supported by the support section (C33L19-31).
Allowable Subject Matter
Claims 24-26, 30-32, 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 would be allowable if the Double Patenting rejection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 24 and 30: The closest prior art De Jong (US 2012/0043438) teaches the support structure of claim 23, but does not disclose that the conditioning structure comprises a first heater located at an inner region of the substrate when the substrate is 
Claims 25 , 26, 31, 32:   The closest prior art De Jong (US 2012/0043438) teaches the support structure of claim 23, but does not disclose a fluid conduit configured to transport a thermal conditioning fluid therethrough, wherein a separation between adjacent portions of the fluid conduit at an outer region of the substrate when the substrate is supported by the support section is less than a separation between adjacent portions of the fluid conduit at an inner region of the substrate when the substrate is supported by the support section.
  Claims 35-40:    Laurent et al (US 2012/0013865) discloses (Fig. 11) a support structure for supporting a substrate, the support structure comprising: a support section (WT) configured to support a surface of the substrate thereon; and a fluid conduit (200) configured to transport a thermal conditioning fluid therethrough to thermally condition the support section [0072], but do not anticipate or render obvious that a separation between adjacent portions of the fluid conduit at an outer region of the substrate when the substrate is supported by the support section is less than a separation between .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/11/2022